Citation Nr: 1021227	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastrointestinal 
cancer, to include cancer of the stomach (claimed as cancer 
of the esophagus), to include as secondary to herbicide 
exposure and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1952 and May 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was previously before the Board in August 2009, 
when the claim was remanded for further evidentiary and 
procedural development.  The RO was instructed to determine 
whether or not the Veteran worked in an area(s) where he 
would have been exposed to asbestos and; if such exposure was 
shown, provide the Veteran with a VA examination to determine 
whether there was an etiological relationship between his 
gastrointestinal cancer and his asbestos exposure.  The Board 
concludes that the development set forth in the August 2009 
Remand has been accomplished and therefore finds that it may 
proceed with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
gastrointestinal cancer, to include cancer of the stomach, 
did not manifest in service or within one year of service 
separation.

2.  The greater weight of probative evidence is against 
finding that the Veteran's disorder is related to any in-
service injury or disease, including herbicide or asbestos 
exposure.



CONCLUSION OF LAW

Gastrointestinal cancer, to include cancer of the stomach 
(claimed as cancer of the esophagus) was not incurred in or 
aggravated by active duty service, nor may the disorder be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran has submitted private treatment records. 

Next, VA opinions with respect to the issue on appeal were 
obtained in February 2010.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as they are predicated on a 
full reading of the Veteran's claims file, to include 
consideration of his personal statements, and a review of 
medical literature.  The VA examiner considered all of the 
pertinent evidence of record and provided rationales for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).  

The Board notes that most of the Veteran's service treatment 
records have been deemed missing.  His entrance and 
separation examinations are of record.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing 
records, the analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran first applied for service connection in March 
2007.  In April 2007, the RO requested that the National 
Personnel Records Center ('NPRC') obtain the Veteran's 
service treatment records and alternative sources of service 
treatment information.  In July 2007, the NPRC responded that 
it had attempted to locate the Veteran's service treatment 
records, but that they had most likely been destroyed in a 
fire and could not be reconstructed.  

The same month, the RO issued a 'Formal Finding on the 
Unavailability of Service Records,' noting that all 
procedures to obtain the Veteran's service treatment records 
were correctly followed and exhausted, and that any further 
attempts to locate these records would be futile.  
Subsequently, the RO informed the Veteran, in a letter dated 
July 2007, of the unavailability of his service treatment 
records and requested that he submit any service treatment 
records in his possession (the Veteran had previously been 
informed that he could submit other forms of evidence in the 
April 2007 VCAA notice letter).  The claims folder indicates 
that neither the Veteran, nor his representative, responded 
to that letter.  As such, the Board finds that the RO has 
satisfied its duty to assist in obtaining the Veteran's in-
service personnel records to the extent possible under the 
circumstances.

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first address the Veteran's contentions that 
his gastrointestinal cancer, to include cancer of the stomach 
(claimed as cancer of the esophagus) is due to his exposure 
to herbicides during his active service in Korea.  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2009).

Additionally, the Department of Defense ('DoD') has confirmed 
that the herbicide, Agent Orange, was used from April 1968 
through July 1969 along the Korean Demilitarized Zone ('DMZ') 
to defoliate fields between the front line defensive 
positions and the south barrier fence.  If it is determined 
that a veteran who served in Korea during this time period 
belonged to one of the units identified by DoD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply. See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits 
Administration Fact Sheet, distributed in September 2003.

As an initial matter, the Veteran's DD 214 shows that he 
received the Korean Service Medal with two bronze stars.  
Thus, service in Korea is conceded. However, as noted above, 
the Veteran only served on active military service between 
August 1952 and May 1954.  While the dates in which he 
actually served in Korea are not clear, as previously stated, 
the DoD has confirmed the use of herbicides along the Korean 
DMZ only between April 1968 and July 1969.  The Veteran has 
not furnished any evidence to the contrary.  Indeed, the 
question of whether or not the Veteran was exposed to 
herbicides in service was discussed in great detail in the 
Board's August 2009 decision, which denied claims for 
coronary artery disease and prostate disorder based, in part, 
on the allegation of being exposed to herbicides.   The 
Veteran did not appeal this decision.  Thus, as there is 
again no evidence that the Veteran served along the DMZ 
during the presumptive period, nor that he served in Vietnam 
during the presumptive period, herbicide exposure is not 
conceded.

Moreover, the Board notes that VA regulations do not provide 
presumptive service connection for gastrointestinal, 
esophageal or stomach cancer based on exposure to herbicides. 
38 C.F.R. § 3.307, 3.309.  The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).  
Accordingly, even if exposure to herbicides were presumed, 
service connection for these diseases on a presumptive basis 
would not be warranted.

Recognition is given to the fact that the February 2010 VA 
examination report includes the opinion that it was at least 
as likely as not that the Veteran's gastric cancer is due to 
herbicide exposure during service in Korea.  He rationalized 
that exposure to phenoxy herbicides whether or not 
contaminated with dixocins or dibezofurans increases gastric 
cancer risk over 2 fold over a post exposure period of 40 
years.  This opinion was based in part on an article found in 
Work Environ Health, entitled "Cancer Mortality Among 
Licensed Herbicide Applicators."  

While the VA examiner provided this opinion, he acknowledged 
that the exact herbicides being used at the Veteran's base 
and its surrounds in Korea were not identified in the 
Veteran's claims file or claim.  Thus, although the Board 
recognizes that the VA examiner has provided a positive nexus 
opinion between the Veteran's cancer and herbicide exposure, 
the Board places little probative value on this finding.  

Moreover, the Board is perplexed as to why the examiner 
offered this unsolicited opinion.  The Board's Remand 
instructions, which the RO followed to the letter, were 
strictly confined to the question of whether the Veteran's 
gastrointestinal cancer was due to or the result of his 
exposure to asbestos or other toxic chemicals.  As previously 
discussed, there is no evidence that the Veteran served along 
the DMZ in Korea during the presumptive period, nor that he 
served in Vietnam during the presumptive period, therefore 
herbicide exposure has not been conceded.  The Veteran has 
also failed provide any evidence to support his assertion 
that he was  exposed to herbicides during his service.  Thus, 
although the VA examiner has made a positive association 
between the Veteran's cancer and herbicides, as herbicide 
exposure has not been conceded, the VA examiner's 
determination is insufficient to establish service 
connection.  

Put another way, the outcome of this portion of the Veteran's 
claim turns on the determination as to whether the Veteran 
was exposed to herbicides in service (Hickson element 2) not 
whether herbicide exposure caused the gastrointestinal 
disability (Hickson element 3).   The Veteran's claim fails 
in this respect.

The Veteran has alternatively argued that his 
gastrointestinal cancer, to include cancer of the stomach 
(claimed as cancer of the esophagus) is due to exposure to 
asbestos while serving in Korea.  


The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued various documents to provide guidance 
on claims involving asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze Veteran's claim to 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Statements from the Veteran indicate that he was exposed to 
asbestos while tearing down buildings in service.  He 
additionally indicated that asbestos was found in the areas 
where he slept.  However, there is no official service 
department documentation to support or contradict his claim 
of asbestos exposure during service.

Even assuming that the Veteran was exposed to asbestos in 
service, the Board notes that mere exposure to a potentially 
harmful agent, alone, is insufficient to establish 
entitlement to VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the exposure to asbestos 
in service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The available service treatment records are silent for any 
complaints of, treatment for, or diagnosis of related to his 
gastrointestinal system, stomach or esophagus.  In fact, his 
May 1954 separation examination noted a normal clinical 
examination of his abdomen and viscera.  Therefore, a chronic 
disorder associated with his gastrointestinal system, stomach 
or esophagus was not demonstrated in service.


	Next, post-service evidence does not reflect symptomatology 
associated with his gastrointestinal cancer, to include 
cancer of the stomach and esophagus until 1997, over fifty 
years following separation from service.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.

	To the extent that the Veteran is asserting continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he experienced gastrointestinal symptoms in 
service and continued to experience symptoms relating to his 
gastrointestinal system, stomach and esophagus after he was 
discharged from service. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The Board 
again notes that the separation examination was normal, 
indicating that gastrointestinal, stomach, or esophageal 
disorders were not present at that time or for many years 
thereafter.  Such objective evidence is more reliable than 
the Veteran's subjective observations.
	
	The Board also emphasizes the multi-year gap between 
discharge from active duty service (1954) and initial 
reported symptoms related to gastrointestinal cancer in 
approximately in 1997 (over a 50-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's gastrointestinal, stomach or esophageal cancer to 
active duty, to include asbestos exposure, despite his 
contentions to the contrary.  
	
	The VA February 2010 examiner opined that it was less likely 
than not that the Veteran's in-service or pre- or post- 
service exposure to asbestos caused his gastric cancer.  The 
VA examiner rationalized that the evidence to date is 
insufficient to infer causation of stomach cancer by 
asbestos.  He cited a medical article from the Board on 
Population Health and Public Health Practice (BPH). 
	
	The VA examiner noted that this particular study, which was 
based on a review by the BPH of over a hundred studies, 
indicated that "the extent of asbestos-fiber deposition and 
retention in human stomach mucosa is not known.  Moreover, 
the limited available evidence from experimental research 
does not indicate that asbestos is carcinogenic to the 
stomach . . . the evidence is suggestive but not sufficient 
to infer a causal relationship between asbestos exposure and 
stomach cancer."
	
	The Board finds that the February 2010 opinion is adequate 
for evaluation purposes.  Specifically, the examiner reviewed 
the claims file and relevant medical literature.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

Further, to the extent that the Veteran has asserted a 
medical nexus between his currently-diagnosed 
gastrointestinal cancer, to include cancer of the stomach and 
esophagus and active duty service, the Board reiterates that 
he is competent to report symptoms as they come to him 
through his senses.  However, gastrointestinal cancer, to 
include cancer of the stomach and esophagus is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Such competent 
evidence has been provided by the medical personnel who have 
examined the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  


The Board also finds no conflict in rejecting the February 
2010 opinion with respect to the Veteran's claim for service 
connection for gastrointestinal cancer due herbicide while 
placing significant value on the opinion with respect to the 
question as to whether asbestos exposure caused his 
gastrointestinal cancer.  As discussed above, the question of 
whether the Veteran's gastrointestinal cancer is due to 
herbicide exposure turns on the determination of whether he 
was exposed to herbicides in service.  Thus, since herbicide 
exposure has not been established, the question of their 
being an etiological relationship becomes a moot point.  The 
opinion was basically superfluous.  Moreover, the examiner 
was equivocal in his opinion because he acknowledged that the 
record did not identify the chemicals/dioxins/herbicides that 
the Veteran was exposed to.  His opinion pertaining to 
asbestos exposure and gastrointestinal cancers was far more 
definitive and conclusive. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for gastrointestinal cancer, 
to include cancer of the stomach and esophagus, claimed as 
secondary to herbicide and/or asbestos exposure.  

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), malignant tumors are regarded as a chronic 
diseases.  However, in order to trigger the presumption, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2009).  As the evidence of 
record fails to establish any clinical manifestations of 
gastrointestinal cancer, to include cancer of the stomach and 
esophagus within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied. 

In sum, the evidence does not support a grant of service 
connection for gastrointestinal cancer, to include cancer of 
the stomach and esophagus.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for gastrointestinal cancer, to include 
cancer of the stomach (claimed as cancer of the esophagus), 
to include as secondary to herbicide exposure and/or asbestos 
exposure is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


